Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
	With the amendment filed on January 12, 2022, Applicant has incorporated subject matter into independent Claims 1, 19, and 20, which was indicated as allowable in the Non-final rejection filed on October 13, 2021.  The new limitations are derived from dependent Claims 10 and 11, which have now been canceled.  Claim 10 previously recited switching the conference call from the second meeting mode to the first meeting mode based on observing the second mode switch indicator, and Claim 11 recited switching the conference call from the second meeting mode to the third meeting mode based on observing the second mode switch.  The subject matter is found in paragraph [0065] of the specification, which discloses three modes: video, idle, and audio, and the second switch indicator as a reduction of decibel level.  
The allowable subject matter which was not found in the prior art is as follows:
observing a second mode switch indicator from the plurality of contextual activity; and 
responsive to observing the second mode switch indicator, switching the conference call from the second meeting mode to the first meeting mode.
Therefore, Claims 1-9 and 12-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454